DETAILED ACTION
This office action is in response to amendments filed on 11/15/2021.
Claims 1, 3-6, and 8-10 are pending of which claims 1and 6 are independent claims, and claims 2 and 7 are canceled.
The present application is being examined under AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 3-6,  and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200195389 to Basu (hereinafter “Basu”) in view of US. Pub. 20210344452 to Liu (hereinafter “Liu”)

Regarding claim 1: Basu discloses a method for processing downlink (DL) signals by a user equipment (UE) in a wireless communication system, the method comprising: configuring not to transmit a Hybrid Automatic Repeat and request (HARQ) feedback for a DL HARQ process (Basu, see paragraph [0055], a base station allocates uplink/downlink resources for initial HARQ transmissions persistently with a time interval that the UE uses a perod of transmission, and when required, retransmissions are explicitly signaled via the L1/L2 control channel(s), retransmissions are dynamically scheduled, this kind of operation is referred to as semi-persistent scheduling (SPS), i.e., resources are allocated to the user equipment on a semi-persistent basis (semi-persistent resource allocation); the benefit is that PDCCH resources for initial HARQ transmissions are saved); based on detection of a first Physical Downlink Control Channel (PDCCH) for the DL HARQ process, starting a timer for monitoring subsequent PDCCHs related to retransmission of the DL HARQ process regardless of whether decoding of DL data related to the first PDCCH is successful or not, without transmitting the HARQ feedback (Basu, see paragraph [0057], after the initial transmission, until the next period of transmission, the user equipment monitors the PDCCHs in a subframe where it has been allocated resources for an initial transmission persistently, and if the UE receives a dynamic (scheduling) grant, i.e., PDCCH with a C-RNTI-masked CRC, .e., a PDCCH on the L1/L2 control channel(s) in the sub-frames where the user equipment has a semi-persistent resource assigned, this L1/L2 control channel allocation overrides the persistent resource allocation for that transmission time interval, and the user equipment does follow the dynamic grant and this may indicate retransmission, and see paragraph[0060],a dynamic allocation, i.e., signaled on dynamic PDCCH, is only a "one-time allocation" and retransmissions of an SPS allocation may be signaled using the SPS C-RNTI; in order to distinguish the SPS activation from an SPS re-transmission, the NDI (new data indicator) bit is used, where An SPS activation is indicated by setting the NDI bit to 0; an SPS PDCCH with the NDI-bit set to 1 indicates a re-transmission for a semi-persistently scheduled initial transmission).

However, Basu does not explicitly teach monitoring subsequent PDCCHs related to retransmission of the DL HARQ process while the timer is running. However, Liu in the same or similar field of endeavor teaches monitoring subsequent PDCCHs related to retransmission of the DL HARQ process while the timer is running (Liu, see paragraph see paragraph [0071] a receiver preconfigures grants of radio resources of periodic occurrence for a transmitter; the transmitter can use the radio resources when there is data available, the transmitter can directly send data using the preconfigured radio resource without sending SR, and the receiver does not need to send a specific grant upon each transmission, when a transmission (specifically an initial transmission) using a configured grant fails, the transmitter performs retransmission using the dynamic grant. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu into Basu’s system/method because it would allow initial transmission and the retransmission may be autonomously.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of the efficiency of the radio resources (Liu; [0042]).
  
Regarding claim 3: Basu discloses configuring not to transmit a Hybrid Automatic Repeat and request (HARQ) feedback for a DL HARQ process. However, Basu does Liu, see paragraph [0103] a timer is started upon initial transmission of a MAC PDU using a HARQ process, and the transmitter can perform HARQ retransmission of the MAC PDU using this HARQ process when the timer is running; the transmitter shall stop the timer if the transmitter determines that the MAC PDU is successfully delivered to the serving cell, when the timer expires, the transmitter stops HARQ retransmission and discards the MAC PDU).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu into Basu’s system/method because it would allow initial transmission and the retransmission may be autonomously.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of the efficiency of the radio resources (Liu; [0042]).
 
Regarding claim 4: Basu discloses the method for claim 1, wherein based on a failure of decoding the DL data related to the first PDCCH and based on detection of a second PDCCH for the DL HARQ process(, the timer for the DL HARQ process is restarted without transmitting the HARQ feedback (Basu, see paragraph [0057], after the initial transmission, until the next period of transmission, the user equipment monitors the PDCCHs in a subframe where it has been allocated resources for an initial transmission persistently, and if the UE receives a dynamic (scheduling) grant, i.e., PDCCH with a C-RNTI-masked CRC, .e., a PDCCH on the L1/L2 control channel(s) in the sub-frames where the user equipment has a semi-persistent resource assigned, this L1/L2 control channel allocation overrides the persistent resource allocation for that transmission time interval, and the user equipment does follow the dynamic grant and this may indicate retransmission, and see paragraph[0060],a dynamic allocation, i.e., signaled on dynamic PDCCH, is only a "one-time allocation" and retransmissions of an SPS allocation may be signaled using the SPS C-RNTI; in order to distinguish the SPS activation from an SPS re-transmission, the NDI (new data indicator) bit is used, where An SPS activation is indicated by setting the NDI bit to 0; an SPS PDCCH with the NDI-bit set to 1 indicates a re-transmission for a semi-persistently scheduled initial transmission).

Regarding claim 5: Basu discloses configuring not to transmit a Hybrid Automatic Repeat and request (HARQ) feedback for a DL HARQ process. However, Basu does not explicitly teach the method for claim 1, wherein based on successful decoding of the DL data related to the first PDCCH, the timer for the DL HARQ process is stopped and monitoring subsequent PDCCHs for the DL HARQ process is skipped. However, Liu in the same or similar field of endeavor teaches the method for claim 1, wherein based on successful decoding of the DL data related to the first PDCCH, the timer for the DL HARQ process is stopped and monitoring subsequent PDCCHs for the DL HARQ process is skipped (Liu, see paragraph [0103] a timer is started upon initial transmission of a MAC PDU using a HARQ process, and the transmitter can perform HARQ retransmission of the MAC PDU using this HARQ process when the timer is running; the transmitter shall stop the timer if the transmitter determines that the MAC PDU is successfully delivered to the serving cell, when the timer expires, the transmitter stops HARQ retransmission and discards the MAC PDU). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu into Basu’s system/method because it would allow initial transmission and the retransmission may be autonomously.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of the efficiency of the radio resources (Liu; [0042]).
   
Regarding claim 6: Basu discloses a user equipment (UE) configured to operate in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: configuring not to transmit a Hybrid Automatic Repeat and request (HARQ) feedback for a downlink (DL) HARQ process ((Basu, see paragraph [0055], a base station allocates uplink/downlink resources for initial HARQ transmissions persistently with a time interval that the UE uses a perod of transmission, and when required, retransmissions are explicitly signaled via the L1/L2 control channel(s), retransmissions are dynamically scheduled, this kind of operation is referred to as semi-persistent scheduling (SPS), i.e., resources are allocated to the user equipment on a semi-persistent basis (semi-persistent resource allocation); the benefit is that PDCCH resources for initial HARQ transmissions are saved); based on detection of [[upon ]]a first Physical Downlink Control Channel (PDCCH) for the DL HARQ process, starting a timer for monitoring subsequent PDCCHs related to retransmission of the DL HARQ process regardless of whether decoding of DL data related to the first PDCCH is successful or not, without transmitting the HARQ feedback (Basu, see paragraph [0057], after the initial transmission, until the next period of transmission, the user equipment monitors the PDCCHs in a subframe where it has been allocated resources for an initial transmission persistently, and if the UE receives a dynamic (scheduling) grant, i.e., PDCCH with a C-RNTI-masked CRC, .e., a PDCCH on the L1/L2 control channel(s) in the sub-frames where the user equipment has a semi-persistent resource assigned, this L1/L2 control channel allocation overrides the persistent resource allocation for that transmission time interval, and the user equipment does follow the dynamic grant and this may indicate retransmission, and see paragraph[0060],a dynamic allocation, i.e., signaled on dynamic PDCCH, is only a "one-time allocation" and retransmissions of an SPS allocation may be signaled using the SPS C-RNTI; in order to distinguish the SPS activation from an SPS re-transmission, the NDI (new data indicator) bit is used, where An SPS activation is indicated by setting the NDI bit to 0; an SPS PDCCH with the NDI-bit set to 1 indicates a re-transmission for a semi-persistently scheduled initial transmission). 

Liu, see paragraph see paragraph [0071] a receiver preconfigures grants of radio resources of periodic occurrence for a transmitter; the transmitter can use the radio resources when there is data available, the transmitter can directly send data using the preconfigured radio resource without sending SR, and the receiver does not need to send a specific grant upon each transmission, when a transmission (specifically an initial transmission) using a configured grant fails, the transmitter performs retransmission using the dynamic grant. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu into Basu’s system/method because it would allow initial transmission and the retransmission may be autonomously.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of the efficiency of the radio resources (Liu; [0042]).
 
Regarding claim 8: Basu discloses configuring not to transmit a Hybrid Automatic Repeat and request (HARQ) feedback for a DL HARQ process.  However, Basu does not explicitly teach the UE for claim 6, wherein the timer represents a maximum interval until the retransmission of the DL HARQ process is expected. However, Liu in the same or similar field of endeavor teaches the UE for claim 6, wherein the timer represents a Liu, see paragraph [0103] a timer is started upon initial transmission of a MAC PDU using a HARQ process, and the transmitter can perform HARQ retransmission of the MAC PDU using this HARQ process when the timer is running; the transmitter shall stop the timer if the transmitter determines that the MAC PDU is successfully delivered to the serving cell, when the timer expires, the transmitter stops HARQ retransmission and discards the MAC PDU). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu into Basu’s system/method because it would allow initial transmission and the retransmission may be autonomously.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of the efficiency of the radio resources (Liu; [0042]).

Regarding claim 9: Basu discloses the UE for claim 6, wherein based on a failure of decoding the DL data related to the first PDCCH and based on detection of a second PDCCH for the DL HARQ process, the timer for the DL HARQ process is restarted without transmitting the HARQ feedback (Basu, see paragraph [0057], after the initial transmission, until the next period of transmission, the user equipment monitors the PDCCHs in a subframe where it has been allocated resources for an initial transmission persistently, and if the UE receives a dynamic (scheduling) grant, i.e., PDCCH with a C-RNTI-masked CRC, .e., a PDCCH on the L1/L2 control channel(s) in the sub-frames where the user equipment has a semi-persistent resource assigned, this L1/L2 control channel allocation overrides the persistent resource allocation for that transmission time interval, and the user equipment does follow the dynamic grant and this may indicate retransmission, and see paragraph[0060],a dynamic allocation, i.e., signaled on dynamic PDCCH, is only a "one-time allocation" and retransmissions of an SPS allocation may be signaled using the SPS C-RNTI; in order to distinguish the SPS activation from an SPS re-transmission, the NDI (new data indicator) bit is used, where An SPS activation is indicated by setting the NDI bit to 0; an SPS PDCCH with the NDI-bit set to 1 indicates a re-transmission for a semi-persistently scheduled initial transmission) 
  
Regarding claim 10: Basu discloses configuring not to transmit a Hybrid Automatic Repeat and request (HARQ) feedback for a DL HARQ process.  However, Basu does not explicitly teach the UE for claim 6, wherein based on successful decoding of the DL data related to the first PDCCH, the timer for the DL HARQ process is stopped and monitoring subsequent PDCCHs for the DL HARQ process is skipped. However, Liu in the same or similar field of endeavor teaches the UE for claim 6, wherein based on successful decoding of the DL data related to the first PDCCH, the timer for the DL HARQ process is stopped and monitoring subsequent PDCCHs for the DL HARQ process is skipped(Liu, see paragraph [0103] a timer is started upon initial transmission of a MAC PDU using a HARQ process, and the transmitter can perform HARQ retransmission of the MAC PDU using this HARQ process when the timer is running; the transmitter shall stop the timer if the transmitter determines that the MAC PDU is successfully delivered to the serving cell, when the timer expires, the transmitter stops HARQ retransmission and discards the MAC PDU. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu into Basu’s system/method because it would allow initial transmission and the retransmission may be autonomously.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of the efficiency of the radio resources (Liu; [0042]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                        /AYAZ R SHEIKH/                                        Supervisory Patent Examiner, Art Unit 2476